FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                            June 2, 2022

                                       No. 04-22-00086-CR

                                     Freddy VILLANUEVA,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                 From the 63rd Judicial District Court, Val Verde County, Texas
                                Trial Court No. 2021-0284-CR
                            Honorable Sid L. Harle, Judge Presiding


                                          ORDER

       The reporter’s record was due on May 25, 2022, but has not been filed. On May 26,
2022, the court reporter filed a notification of late record, requesting until August 3, 2022, to file
the record. After consideration, we GRANT IN PART the court reporter’s requested extension
and ORDER the court reporter to file the reporter’s record in this court on or before June 25,
2022. See TEX. R. APP. P. 35.3(c) (providing that each extension to the deadline to file a record
may not exceed thirty days in ordinary or restricted appeals and ten days in accelerated appeals).



                                                       _________________________________
                                                       Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of June, 2022.



                                                       ___________________________________
                                                       MICHAEL A. CRUZ, Clerk of Court